DISMISSED and Opinion Filed November 8, 2022




                                      In the
                            Court of Appeals
                     Fifth District of Texas at Dallas
                               No. 05-22-00772-CV

           ROSALIO LOPEZ AND IRMA VILLERAL, Appellants
                               V.
                CASSANDRA DENISE MORE, Appellee

                On Appeal from the 44th Judicial District Court
                            Dallas County, Texas
                     Trial Court Cause No. DC-20-00607

                       MEMORANDUM OPINION
       Before Justice Molberg, Justice Partida-Kipness, and Justice Carlyle.
                           Opinion by Justice Carlyle
      Before the Court is appellants’ November 2, 2022 motion to dismiss the

appeal. We grant the motion and dismiss the appeal. See TEX. R. APP. P. 42.1(a)(1).




220722f.p05                               /Cory L. Carlyle//
                                          CORY CARLYLE
                                          JUSTICE
                           Court of Appeals
                    Fifth District of Texas at Dallas
                                JUDGMENT

ROSALIO LOPEZ AND IRMA                      On Appeal from the 44th Judicial
VILLARREAL, Appellants                      District Court, Dallas County, Texas
                                            Trial Court Cause No. DC-20-00607.
No. 05-22-00772-CV         V.               Opinion delivered by Justice Carlyle.
                                            Justices Molberg and Partida-Kipness
CASSANDRA DENISE MOORE,                     participating.
Appellee

    In accordance with this Court’s opinion of this date, the appeal is
DISMISSED.

      It is ORDERED that appellee CASSANDRA DENISE MOORE recover her
costs of this appeal from appellants ROSALIO LOPEZ AND IRMA
VILLARREAL.


Judgment entered this 8th day of November, 2022.




                                      –2–